1    Brad L. Puffpaff WSBA No. 46434                    The Honorable Christopher M. Alston
     Attorney at Law                                    United States Bankruptcy Judge
2    4620 200th Street SW, Ste D                        Hearing Date: July 31, 2020
3    Lynnwood, WA 98036                                 Hearing Time: 9:30 AM
                                                        Hearing Location: Telephonic
4                                                       Response Date: July 24, 2020

5

6                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
7
                                        AT SEATTLE
8
     In re                                            IN PROCEEDINGS UNDER CH. 11
9
     V. S. Investment Assoc., LLC                     NO. 20-11541-CMA
10
                                                      MOTION FOR ORDER APPROVING
11
                                                      SALE OF PROPERTY FREE AND
12                                                    CLEAR OF LIENS
                         Debtors.
13

14                                             I. FACTS
15
             Debtor filed this Chapter 11 Bankruptcy Petition on May 29, 2020. Debtor listed an
16
     ownership interest in real property 2469 S College Street, Seattle, WA 98144. Debtor in
17
     possession (“DIP”), engaged the services of Shawn Perry with Windemere Real Estate
18

19   North, Inc to list the property for sale and on July 2, 2020 this Court approved the

20   Application to appoint Shawn Perry as real estate agent for the estate. The property was

21   listed for sale in the amount of $1,025,000.00 and a full price offer has been received.
22
     (See Declaration of Valentin Stelmakh) The offer is $140,000.00 higher than any previous
23
     offer. Id. The present offer is the highest and best offer received. Id.
24

25

26                                                                                         Bountiful Law PLLC
                                                                                 4620 200th Street SW, Suite D
27   Motion to Sale                                                                     Lynwood, WA 98036
                                                                        (425) 775-9700 / (Fax) (425) 633-2465
28



      Case 20-11541-CMA         Doc 41    Filed 07/08/20     Ent. 07/08/20 12:04:10          Pg. 1 of 3
1            The subject property is one of a four-unit real estate development project listed on
2    Debtor’s Amended Schedule A/B (ECF No. 40) at an estimated $3,600,000.00. All four units are
3
     encumbered by liens in the following priority and amounts:
4
     Creditor                           Recording Date                        Approx Amount Due
5
     BRMK Lending, LLC                  4/21/2016                             $4,236,395.95 *
6

7    Paul Greben                        1/16/2020                             $ 598,500.00
                                        1/21/2020 amended
8
     Ecocline Exc. & Utilities LLC      1/30/2020                             $ 137,205.00
9
     *amount disputed by Debtor
10

11                                         II.    MOTION

12   COMES NOW the DIP, by and through the undersigned attorney, and moves the Court for

13   an order permitting the sale of real property located at 2469 S College Street, Seattle, WA
14
     98144; legally described as:
15
     PARCEL A:
16
     PARCEL D OF CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED
17
     JUNE 27,
18   2019 UNDER RECORDING NUMBER 20190627900001, RECORDS OF KING COUNTY,
     WASHINGTON.
19
     PARCEL B:
20

21   A NON EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND PEDESTRIAN ACCESS AS
     DELINEATED
22   ON CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED JUNE 27,
     2019 UNDER
23
     RECORDING NUMBER 20190627900001, RECORDS OF KING COUNTY, WASHINGTON.
24

25

26                                                                                       Bountiful Law PLLC
                                                                               4620 200th Street SW, Suite D
27   Motion to Sale                                                                   Lynwood, WA 98036
                                                                      (425) 775-9700 / (Fax) (425) 633-2465
28



      Case 20-11541-CMA        Doc 41    Filed 07/08/20    Ent. 07/08/20 12:04:10          Pg. 2 of 3
1    free and clear of all liens, for the sum of $1,025,000.00 to Thomas M. Kranzle, and/or
2    assigns.
3
             The DIP also seeks authority to pay the first position Deed of Trust of BRMK
4
     Lending, LLC, successor by merger to PBRELF I, LLC all remaining proceeds after costs
5
     of closing, including real estate commissions, taxes and other closing costs, as satisfaction
6

7    of its lien against this property.

8            Debtors seek waiver of the 14-day period under Bankruptcy Rule 6004(h).

9            DATED: July 7, 2020
10
                                               /S/ Brad L Puffpaff
11                                             Brad L. Puffpaff, WSBA No. 46434

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26                                                                                       Bountiful Law PLLC
                                                                               4620 200th Street SW, Suite D
27   Motion to Sale                                                                   Lynwood, WA 98036
                                                                      (425) 775-9700 / (Fax) (425) 633-2465
28



      Case 20-11541-CMA          Doc 41   Filed 07/08/20   Ent. 07/08/20 12:04:10          Pg. 3 of 3
